[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 13, 2007
                               No. 07-10849                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 06-00061-CR-4-RH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

KENNETH DEWAYNE COPELAND,
a.k.a. Kent D. Copeland,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (July 13, 2007)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:

     Randolph P. Murrell, appointed counsel for Kenneth Copeland in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Copeland’s convictions and

sentences are AFFIRMED.




                                          2